 

Exhibit 10.1





THIS PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH
A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT.

 

CALIBER IMAGING & DIAGNOSTICS

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Caliber Imaging & Diagnostics (a/k/a Lucid Inc.), a New York
corporation (the “Borrower”), hereby promises to pay ___________ (the “Lender”),
on demand made after November 20, 2014 (the “Maturity Date”) (subject to
Sections 4, 5 and 6 herein), the principal sum of _________________ ($_________)
or such part thereof as from time to time remains outstanding, whichever is
less; together with interest on the balance of principal remaining unpaid from
time to time accruing on and from the date hereof at an annual rate equal to
seven percent (7%).

 

1.         Payment. All payments on account of principal and interest shall be
made in lawful money of the United States of America at the principal office of
the Lender, or such other place as the holder hereof may from time to time
designate in writing to the Borrower. All payments by the Borrower under this
note (the “Note”) shall be applied first to any fees and expenses due and
payable hereunder, then to the accrued interest due and payable hereunder and
the remainder, if any, to the outstanding principal.

 

2.         Transfer and Exchange. The Lender or other holder of this Note may,
prior to maturity hereof, surrender this Note at the principal office of the
Borrower for transfer or exchange. Within a reasonable time after notice to the
Borrower from such holder of its intention to make such exchange and without
expense to such holder, except for any transfer or similar tax which may be
imposed on the transfer or exchange, the Borrower shall issue in exchange
therefor another note or notes (each a “Note”) for the same aggregate principal
amount as the unpaid principal amount of the Note so surrendered, having the
same maturity and rate of interest, containing the same provisions and subject
to the same terms and conditions as the Note so surrendered. Each new Note shall
be made payable to such person or persons, or transferees, as the holder of such
surrendered Note may designate, and such transfer or exchange shall be made in
such a manner that no gain or loss of principal or interest shall result
therefrom. The Borrower may elect not to permit a transfer of the Note if it has
not obtained satisfactory assurance that such transfer: (a) is exempt from the
registration requirements of, or covered by an effective registration statement
under, the Securities Act of 1933, as amended, and the rules and regulations
thereunder, and (b) is in compliance with all applicable state securities laws,
including without limitation receipt of an opinion of counsel for the Borrower,
which opinion shall be satisfactory to the Borrower.

 

 

3.         New Note. Upon receipt of evidence reasonably satisfactory to the
Borrower of the loss, theft, destruction or mutilation of the Note, the Borrower
will issue a new Note, of like tenor and amount and dated the date to which
interest has been paid, in lieu of such lost, stolen, destroyed or mutilated
Note, and in such event the Lender agrees to indemnify and hold harmless the
Borrower in respect of any such lost, stolen, destroyed or mutilated Note.

 

4.          Prepayment. Borrower may prepay this Note, without premium or
penalty, in whole or in part, with accrued interest to the date of such
prepayment on the amount prepaid.

 

5.         Conversion of Note.

 

(a)           Mandatory Conversion of Note Upon Closing of Qualified Financing.
If this Note remains outstanding upon the closing of a Qualified Financing (as
hereinafter defined), all of the principal amount outstanding under this Note
and any accrued and unpaid interest thereon shall be converted automatically
into the identical “equity security” (as defined in the Securities Exchange Act
of 1934, as amended, and excluding evidences of indebtedness not convertible
into voting securities) issued at such Qualified Financing (the “Qualified
Financing Security”) at a price equal to the purchase price per share paid by
investors at the time of the closing of such Qualified Financing. The term
“Qualified Financing” shall mean any institutional or other financing for the
account of the Borrower involving the issuance and sale of shares of Borrower’s
equity securities which occurs on or before the Maturity Date and at which time
the aggregate gross proceeds received (or commitments for amounts to be
received) by the Borrower (excluding conversion of all outstanding notes issued
by the Borrower convertible at such event) equals or exceeds $6 million.

 

(b)           Conversion Procedures. The Borrower shall give notice of a
Qualified Financing, by mail, postage prepaid, to the Lender as soon as is
practicable prior to the closing of said Qualified Financing, but in any case
within 2 business days of any such Qualified Financing. Such notice shall
specify (i) the anticipated date of the closing of the Qualified Financing, (ii)
the anticipated amount of the Qualified Financing Security, which may be issued
upon such conversion, and (iii) the anticipated amount of cash adjustment which
may be paid in respect of any fractional interest in the Qualified Financing
Security (as provided in Section 5(c) hereof).

 

(c)           Cash in Lieu of Fractional Shares. No fractional share or interest
of the Qualified Financing Security, or scrip representing fractional shares or
interests, shall be issued upon conversion of this Note. Instead of any
fractional shares or interest of the Qualified Financing Security, which would
otherwise be issuable upon conversion of this Note, the Borrower shall pay to
the holder of this Note a cash adjustment in respect of such fraction in an
amount equal to the same fraction of the fair market value per share or unit (as
such value is determined in good faith by the Borrower’s Board of Directors) of
the Qualified Financing Security.

-2-

 

(d)           Issuance of Qualified Financing Security. Upon the occurrence of a
conversion specified in this Section 5, the holder of this Note shall surrender
this Note at the office of the Borrower or of its transfer agent for the
applicable amount of the Qualified Financing Security. Thereupon, there shall be
issued and delivered to such holder the Qualified Financing Security, into which
this Note surrendered was convertible on the date on which such conversion
occurred. The Borrower shall not be obligated to issue the Qualified Financing
Security, issuable upon such conversion unless the Note being converted is
either delivered to the Borrower or any such transfer agent or the holder
notifies the Borrower or any such transfer agent that such certificate has been
lost, stolen or destroyed and executes an agreement satisfactory to the Borrower
to indemnify the Borrower from any loss incurred by it in connection therewith.

 

(e)          Cancellation or Replacement of Note. Upon the payment and/or
conversion of the entire principal amount of this Note and the payment and/or
conversion of the accrued interest thereon, it shall be canceled.

 

6.         Default. Any of the following shall constitute an event of default
under this Note:

 

(a)           the dissolution or termination of business of Borrower;

 

(b)           any petition in bankruptcy being filed by or against Borrower or
any proceedings in bankruptcy, insolvency or under any other laws relating to
the relief of debtors, being commenced for the relief or readjustment of any
indebtedness of Borrower, either through reorganization, composition, extension
or otherwise, and which, in the case of any involuntary proceedings shall be
acquiesced to by Borrower or shall continue for a period of 60 days undismissed,
undischarged or unbonded;

 

(c)           the making by Borrower of an assignment for the benefit of
creditors;

 

(d)           the appointment of a receiver of any property of Borrower which
shall not be vacated or removed within 60 days after appointment;

 

(e)            there shall occur any default under any instrument or agreement
evidencing any indebtedness in excess of $1,000,000 for money borrowed by the
Borrower; or

 

(f)            any material breach by the Borrower of the provisions of this
Note, including the failure to pay any amounts under this Note when due.

 

After the occurrence of any such event of default, the entire outstanding amount
of principal and interest of this Note may become immediately due and payable
upon demand by the Lender.

-3-

 

7.        Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York.

 

8.         Miscellaneous.

 

(a)            All payments by the Borrower under this Note shall be made
without set-off or counterclaim and be free and clear and without any deduction
or withholding for any taxes or fees of any nature whatever, unless the
obligation to make such deduction or withholding is imposed by law.

(b)            The Borrower agrees to pay all expenses, including reasonable
attorneys’ fees and disbursements, incurred by the Lender in endeavoring to
collect any amounts payable hereunder which are not paid when due or to
otherwise enforce its rights hereunder.

(c)            No delay or omission on the part of the Lender in exercising any
right under this Note shall operate as a waiver of such right or of any other
right of the Lender, nor shall any delay, omission or waiver on any one occasion
be deemed a bar to or waiver of the same or any other right on any future
occasion.

(d)            The terms and provisions of this Note may be modified or amended
only by a written instrument duly executed by the Borrower and by the Lender.

(e)             The Borrower and every endorser or guarantor of this Note,
regardless of the time, order or place of signing, hereby waives presentment,
demand, protest and notices of every kind and assents to any permitted extension
of the time of payment and to the addition or release of any other party
primarily or secondarily liable hereunder.

(f)             The Lender agrees that no stockholder, director or officer of
the Borrower shall have any personal liability for the repayment of this Note.

(g)            The Lender may assign this Note to an affiliate of such Lender.
Such assignee shall be deemed a “Lender” for purposes of this Note; provided
that such assignment shall be contingent upon the assignor and assignee
providing a written instrument to the Borrower notifying the Borrower of such
assignment. Nothing in this Note, express or implied, is intended to confer upon
any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Note, except as expressly provided herein.

-4-

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers as of the date first above written.

  CALIBER IMAGING & DIAGNOSTICS   (a/k/a LUCID INC.)           By:         Name:
      Title:  

 

AGREED AND ACKNOWLEDGED:

_________________________________

[LENDER]



-5-

 

Schedule of Director Bridge Investors

 

Rocco Maggiotto  $100,000    March 25, 2014  Paul Stuka(1)  $200,000    April 2,
2014  Kevin Cronin  $100,000    April 17, 2014  William J. Shea  $100,000  
 April 24, 2014              (1) Held by an investment fund for which Mr. Stuka
serves as managing partner.

